Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The merchandise covered by this appeal consists of firebrick imported from Canada and invoiced with descriptions the same as those set forth in paragraph 2 below.
2) At the time of exportation neither a foreign value, an export value, nor a United States value existed for such or similar merchandise, and the cost of production for the imported merchandise, in Canadian dollars per 1,000 pieces, was as given below less 10 percent:
Month of January 1943
Straights or squares_ 61. 00
Side arch, end wedge, soaps, splits 1)4"_ 61. 00
Circles__70. 00
3)The appeal is abandoned as to all merchandise except that invoiced under the descriptions given in paragraph 2 and upon this stipulation the appeal may be deemed to be submitted.
On tbe agreed facts I find tbe cost of production, as tbat value is defined in section 402 (f) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe merchandise described below, and tbat sucb values, for tbe merchandise exported during tbe period specified, were as follows:
Month of January 1943
Canadian dollars per 1,000 pieces
Straights or squares_ 61. 00
Side arch, end wedge, soaps, splits 1)4"_61. 00
Circles_ 70. 00
All less 10 per centum
Tbe appeal having been abandoned insofar as it relates to all other merchandise, to tbat extent tbe appeal is hereby dismissed.